Exhibit 99.1 Vision-Sciences, Inc. Announces $3.8 Million in Revenue for the First Quarter of Fiscal 2012 43% Revenue Growth ORANGEBURG, N.Y., August 10, 2011 – Vision-Sciences, Inc. (Nasdaq:VSCI) today announced financial results for its first quarter of fiscal 2012, ended June 30, 2011. For the first quarter of fiscal 2012, net sales were $3.8 million, an increase of $1.1 million, or 43%, from the first quarter of fiscal 2011, ended June 30, 2010, primarily due to higher sales of our urology endoscopes and EndoSheath disposables as a result of the supply agreement with Stryker Corporation.Sequentially, net sales grew $0.5 million, or 16%, from the fourth quarter of fiscal 2011, primarily due to higher urology sales as noted above. Gross profit in the first quarter of fiscal 2012 was $1.1 million, or a gross margin of 30%, compared to $0.7 million, or a gross margin of 26%, an increase of $0.4 million. The higher gross profit was primarily attributable to higher sales and favorable manufacturing overhead absorption as a result of the higher production volume of our urology endoscopes and EndoSheath disposables.Sequentially, gross profit grew $0.3 million, from a 24% gross margin in the fourth quarter of fiscal 2011 to a 30% gross margin in the first quarter of fiscal 2012, primarily due to higher sales and favorable manufacturing overhead absorption as noted above. Operating loss in the first quarter of fiscal 2012 was $2.5 million compared to $2.4 million in the first quarter of fiscal 2011, an increase of $0.1 million. The increase in operating loss was primarily attributable to increased operating expenses of $0.5 million related to selling, general, and administrative charges for non-cash stock based compensation, corporate overhead allocations and a one-time recovery of a bad debt expense in the first quarter of fiscal 2011 that was not repeated in the first quarter of fiscal 2012.These expenses were partially offset by a higher gross profit of $0.4 million. Warren Bielke, our interim Chief Executive Officer, stated “We are pleased with our first quarter of fiscal 2012 results relative to the first and fourth quarters of fiscal 2011 as we achieved sales growth of 43% year-over-year and 16% sequentially. Helping to drive our top-line were sales of $1.6 million to Stryker during the quarter. This is certainly a positive start to our relationship with Stryker.” Mr. Bielke continued, “We are also satisfied with the increase in our gross margin. This achievement is the result of our continued efforts with improving and refining the manufacturing of our product lines, as well as driving higher sales. Our sales growth and higher margins have contributed to a successful start to fiscal 2012.” Abbreviated results (in thousands, except for per share data and percentages) for the first quarter of fiscal 2012 and 2011 were as follows: Three Months Ended June 30, Difference % Net sales $ $ $ 43 % Gross profit 64 % Operating loss ) ) 4 % Net loss ) ) 7 % Net loss per common share - basic and diluted $ ) $ ) $ ) -14
